298 S.W.3d 138 (2009)
Ladana BURNETT, Plaintiff/Respondent,
v.
STATE of Missouri, Defendant/Appellant.
No. ED 92283.
Missouri Court of Appeals, Eastern District, Division Two.
October 6, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 16, 2009.
Application for Transfer Denied December 22, 2009.
David M. Nissenholtz, Clayton, MO, for Plaintiff/Respondent.
Michael S. Meyers, Missouri Attorney General's Office, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 2008 WL 5986347.

ORDER
PER CURIAM.
The State of Missouri (State) appeals from the trial court's judgment, entered upon a jury verdict, awarding damages in favor of Ladana Burnett for personal injuries she sustained on the State's property. We have reviewed the briefs of the parties and the record on appeal and conclude that no error occurred. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).